OPINION ON MOTION FOR REHEARING
FENDER, Chief Justice.
Appellant contends on motion for rehearing that this court “ignores the finding of the jury that a breach of contract took place_” Appellant had contended on appeal that paragraphs three, four and eight of the contract were breached. We agreed that paragraphs three and eight were or probably were breached. Concerning paragraph four, we merely agreed with the jury and their finding to special issue two that appellee “did not prevent the performance of the ... exclusive listing agreement_” This finding obviously shows that the jury found paragraph four of the contract was not breached.
The motion for rehearing is overruled.